Citation Nr: 0017538	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-11 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  What evaluation is warranted for a low back disability, 
currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
November 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

In September 1999, the Board decided several issues 
pertaining to the veteran's claim and remanded the issues 
noted on the first page of this decision to the RO for 
additional development.  At that time his service-connected 
low back disorder was rated as noncompensable.  While the 
case was in remand status, the RO increased the veteran's 
evaluation for his low back disability to 20 percent.  As the 
20 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  On the increased evaluation issue, all relevant evidence 
necessary for an equitable resolution of the veteran's appeal 
has been obtained by the RO.  

2.  The claim of entitlement to service connection for 
hepatitis is not plausible.  

3.  The veteran's low back disability is manifested by 
complaints of pain, with flexion to 80 degrees; extension to 
28 degrees; left lateral flexion to 34 degrees; right lateral 
flexion to 27 degrees; left rotation to 34 degrees and right 
rotation to 25 degrees.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The schedular criteria for an increased evaluation for a 
low back disability have not been met.  8 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5289, 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1999)  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that in order for a 
claim to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

The veteran's service medical records are negative for a 
complaint, diagnosis or treatment of hepatitis.  His May 1997 
separation examination report shows that he denied a history 
of jaundice or hepatitis, and there was no finding of 
hepatitis.  

On VA examination in December 1997, the examiner noted that 
there were no abdominal masses ascites, tenderness or 
palpable hepatosplenomegaly.  The examiner diagnosed 
hepatitis, seronegative to Hep. A, Hep B, and Hep C, with 
isolated current reproducible elevation of AST, ALT, and LDH 
enzymes, and no abnormalities in Gamma-GGTP or Alk. Phos. 
Determinations.  It was stated that none of these 
abnormalities except for minimal elevation of LDH on 9-24-97 
of 655; AST-26, ALT=29 and Alk. Phos=92 was found during 
service and could be secondary to alcohol abuse, excessive 
use of Tylenol or other medications the veteran is currently 
taking.  In a February 1998 note, it was reported that the 
examining physician stated that there was no objective 
evidence of hepatitis during service.  

On VA examination in March 2000, it was reported that the 
veteran had been previously examined by the current examiner 
and that liver enzyme studies had been elevated.  It was 
stated that in January 1998 on follow-up hepatitis A, 
hepatitis B, and hepatitis C viral serology markers were all 
completely negative.  It was reported that the veteran had 
never had history or documented splenomegaly in the past or 
had palpable enlargement of his liver.  Examination revealed 
no jaundice.  The abdomen was mildly obese and nontender with 
no hepatosplenomegaly, ascites, intra-abdominal masses or 
tenderness.  Laboratory studies were performed.  The examiner 
diagnosed, no evidence for chronic hepatitis today; past LFT 
elevations as likely as not secondary to alcohol and /or 
Tylenol abuse.  

There is a medical determination of record in February 1998 
in which it is stated that the veteran did not have hepatitis 
during service.  In addition, the most recent VA examiner has 
reported that there was no evidence of hepatitis currently.  
While hepatitis was diagnosed in 1997, the examiner 
associated the elevated laboratory findings to alcohol abuse 
or excessive use of medication.  The same VA examiner 
evaluated the veteran in 2000, and found no hepatitis.  

The Board is aware of the veteran's statements offered in his 
behalf.  While the veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no objective evidence of 
record in the form of medical treatment or examination 
records that show that the veteran has current diagnosis of 
chronic hepatitis.  Further, the veteran has provided no 
medical opinion linking any current disability to his 
military service.  Absent evidence of any current disability 
which could be associated with service, the Board finds the 
claim is not plausible.  Therefore, the Board finds that the 
veteran's claim for service connection is not well grounded.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a) (West 1991).  

If the veteran wishes to complete his application for service 
connection for the disorder discussed above, he should submit 
competent medical evidence that shows a current diagnosis for 
the claimed disorder as well as a relationship between the 
disorder and the veteran's active duty service.  38 U.S.C.A. 
§ 5103(a); Robinette, 8 Vet. App. at 77-80. 


A Low Back Disability

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim. 

The veteran was examined by VA in December 1997.  He 
complained of chronic low back pain since 1993.  Examination 
showed musculature across the low back to be tender on 
palpation, with no spasms on range of motion.  The pertinent 
finding was, chronic low back pain.  By a February 1998 
rating decision, service connection was granted for a low 
back disability and a noncompensable evaluation was assigned 
under Diagnostic Code 5295, effective from November 1997.   

The veteran was examined by VA in March 2000.  The examiner 
stated that the claims file had been reviewed.  The veteran 
reported having low back pain and that the day prior he had 
taken 7 or 8 Extra Strength Tylenol.  On examination, it was 
noted that he had a nonantalgic gait and 5/5 muscle strength.  
The paralumbar muscles were tender and mildly tense, but 
without spasms.  There were no abnormalities in muscle tone.  
It was noted that active flexion of the lumbar spine was from 
0 to 58 degrees when a pulling dull aching pain developed in 
the low back and across the low back out to 80 degrees 
maximum.  It was reported that pain gradually worsened and 
the maximum range was approached.  The examiner noted that 
when standing straight up again, the extension maneuver 
caused more pain than did flexion.  Active extension was to 
20 degrees when pain developed out to 28 degrees maximum.  
Lateral flexion left was to 24 degrees when pain developed 
out to 34 degrees maximum and lateral flexion right was to 25 
degrees when pain developed out to 27 degrees maximum.  Left 
rotation was to 34 degrees and right rotation was to 25 
degrees with pain at the maximum degrees only.  The 
assessment was, mechanical low back pain, chronic, continuos 
symptoms, in part due to shortened lower extremity.  

In June 2000, the RO granted an increased evaluation to 20 
percent for the veteran's low back disability, effective from 
March 2000.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The veteran's disability has been evaluated under two 
Diagnostic Codes, 5292, and 5295, and a 20 percent evaluation 
has been assigned, effective in March 2000, the date of the 
most recent VA examination.  The Board finds that the 
noncompensable evaluation assigned prior to that time was 
appropriate since there was no showing of limitation of 
motion, and no indication of pain on motion.  38 C.F.R. Part 
4, Diagnostic Codes 5292, 5295.  

Under the provisions of Diagnostic Code 5292, lumbosacral 
strain, a 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine and 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
The Board notes that the veteran's flexion is to 80 degrees; 
extension is to 28 degrees.  His left lateral flexion is to 
34 degrees and to 27 degrees on the right.  Rotation is to 34 
degrees on the left and to 25 degrees on the right.  

For a lumbosacral strain, a 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position 
and a 40 percent evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  None of the findings 
that would support a 40 percent rating under this Code have 
been identified on examination of the veteran.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.   Here, ankylosis has not 
been identified.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  The medical evidence from March 2000 does 
support a finding of slight limitation of motion under 
Diagnostic Code 5292, which is 10 percent disabling.  The 
most current clinical evidence demonstrates no more than 
slight limitation of motion; however there is pain noted on 
objective demonstration.  When considering the veteran's 
pain, in conjunction with his limitation of motion of the 
lumbosacral spine the Board finds that the current 20 percent 
evaluation, reflecting moderate impairment, is appropriate.  

In addition, there is no evidence of loss of lateral motion 
with osteo-arthritic changes, a positive Goldthwaite's sign, 
listing of the whole spine to the opposite side, or any 
additional symptomatology in order to warrant an evaluation 
in excess of 20 percent under applicable diagnostic criteria. 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

As such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 20 percent due 
to limitation of motion and pain with functional impairment.  
There is no competent credible evidence at this time 
suggesting that the appellant's back disability produces more 
than moderate impairment so as to warrant a schedular 
evaluation in excess of 20 percent under 38 C.F.R. § 4.40 and 
§ 4.45, or the applicable diagnostic codes. 

In this case, chronic pain was reported and tenderness was 
observed; however, no muscle atrophy or weakness has been 
demonstrated.  It is noted that muscle strength and tone were 
noted to be normal.  The pain and functional limitations 
caused by the low back disorder are contemplated in the 
rating for moderate impairment that has been assigned.  Thus, 
38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate or increased disability rating.   

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture. 38 C.F.R. § 
3.321(b)(1). Significantly, the appellant's low back 
disability has not required frequent periods of 
hospitalization and has not, in and of itself, markedly 
interfered with employment.  Therefore, the regular schedular 
standards, with the 20 percent evaluation currently assigned, 
adequately compensate appellant for any adverse industrial 
impact his back disability has.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis is denied.  

An increased evaluation for a low back disability is denied.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

